DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-26, drawn to an extruder cooling and cutting system, classified in B29C48/2566.
II. Claims 27-33, drawn to a method of cutting, slashing, ripping and shaping an extrudate, classified in B29C48/0022.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the process of Group II as claimed can be practiced by hand with scissors or by any automated cutting apparatus such as a rotary extrusion cutter, a guillotine extrusion cutter, or a fly knife extrusion cutter and does not require the apparatus of Group I.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Group I would require a search in at least CPC B29C48/2566 along with a unique text search. Group II would not be searched as above and would instead require a search in at least CPC B29C48/0022 along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with James Nachtwey on November 15, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-26.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 27-30 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Interpretation
It is noted that claims 1-2, 4-11, 13-15, 17-24, and 26 are directed towards an apparatus comprising one or more plates. For purposes of this examination, the examiner assumes the broadest reasonable interpretation of the plate configuration within the apparatus comprises at least one plate.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 recites the limitation "said plates" in line 4 of the claim and Claim 14 recites “said plates” in line 5 of the claim.  There is insufficient antecedent basis for this limitation in these claims. Claims 2-13 all depend from claim 1 and Claims 15-26 all depend from claim 14, and thus, are also rendered indefinite.
Claim 5 recites the limitation "the coupling sockets" in line 2 of the claim and Claim 18 recites “the coupling sockets” in line 2 of the claim.  There is insufficient antecedent basis for this limitation in these claims. Claim 7 depends from claim 5 and Claim 20 depends from claim 18, and thus, are also rendered indefinite.
Regarding Claims 1 and 14, it is unclear how one plate could be placed in series or different order configurations. For purposes of this examination, the examiner assumes the broadest reasonable interpretation of the plate configuration within the apparatus comprises at least one plate. 
Regarding Claims 6-7 and 19-20, it is unclear how an additional insertion gap exists when only one plate is required. For purposes of this examination, the examiner assumes the broadest reasonable interpretation of the plate configuration within the apparatus comprises at least one plate.
The term “them” in claims 13 and 26 renders the claims indefinite because it is unclear which of the previously recited elements the term “them” is referring to.
Claim 14 recites the limitation "the movement."  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the excretion."  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the dividers or blade" (singular).  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-9, 11, 13-17, 21-22, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howsam (WO0149474A1).
Regarding Claim 1, Howsam discloses a system for cutting an extrudate exiting a cooling die (Page 5, lines 1-3) comprising:
A system for cutting an extrudate exiting a cooling die (Page 5, lines 1-3) comprising:
A cooling die with an outlet end (“cooling die assembly” FIG.1 #10), the outlet end containing an outlet for excretion of an extrudate (“extrudate flow channels” FIG.1 #20) and,
A plate (“extrusion plate assembly” FIG.4-6 #50; Page 14, lines 20-23 connected to the outlet end of the cooling die body, 
Said plate including a cutting portion that can cut, slash, rip or shape the extrudate that flows through (“cutting knives in orifices #54”; Page 14, lines 15-17; Page 15, lines 8-11),
Wherein the plate can be placed in different positions (“different operational positions” Page 15, lines 23-30).  
Regarding Claim 14, Howsam discloses an extrudate cooling and cutting system comprising:
One or more cooling channels that facilitate the movement of an extrudate (“extrudate flow channels” FIGS.2-3 #20 and “coolant flow channels” FIGS.2-3 #22; Page 11, lines 6-24),
A cooling core that adjoins at least a portion of the one or more cooling channels (“header plates” FIG.1-2,4 #16 and FIGS.1,4 #18; Page 11 lines 30-33 and Page 12 lines 1-2 and “supply/discharge tube” FIG.2 #29; Page 12, lines 19-25).
An outlet end (“header plate” or “outlet end plate” FIG.3 #18; Page 11, lines 28-30), with an outlet for the excretion of the extrudate flowing through the one or more cooling channels, 
And a plate (“extrusion plate assembly” FIG.4-6 #50; Page 14, lines 20-23 connected to the outlet end of the cooling die body, 
Said plate including a cutting portion that can cut, slash, rip or shape the extrudate that flows through (“cutting knives in orifices #54”; Page 14, lines 15-17; Page 15, lines 8-11),
Wherein the plate can be placed in different positions (“different operational positions” Page 15, lines 23-30).  
Regarding Claims 2 and 15, Howsam discloses the extrusion cooling and cutting assembly of Claims 1 and 14, and further discloses an insert connection device attached to the outlet end (“multi-piece support assembly” FIG.5-6 #60; Page 15 lines 12-15),
Wherein the plate (“Extrusion Die Plate” FIG.5-7 #51) is connected to the insert connection device, allowing the plate to couple with the outlet end (Page, lines 12-15; See Figure 5).
Regarding Claims 3 and 16, Howsam discloses the extrusion cooling and cutting assembly of Claims 2 and 15, and further discloses the insert connection device (“multi-piece support assembly” FIG.5-6 #60) is attached to the outlet end by covering at least a portion of the outlet end and secured by an attachment mechanism (“tie rods” FIGS.1,3,5 #30; Page 13, lines 9-18).
Regarding Claims 4 and 17, a plate insert as disclosed in the present application is used to refer to a plate attached to the end of a cooling die which generate cut, ripped, or shaped strings, ribbons or other forms and shapes of extrudate, or producing certain sizes of extrudate/texturate. Howsam discloses the extrusion cutting assembly of Claims 2 and 15, and further discloses a plate insert in the form of a plate assembly (“extrusion plate assembly” FIG.4-6 #50; Page 14, lines 20-23) that is received in the insert connection device (“multi-piece support assembly” FIG.5-6 #60) allowing the one or more plate inserts to couple with the outlet end (Page 15 lines 12-15).
Regarding Claims 8 and 21, Howsam discloses the extrusion cooling and cutting assembly of Claims 1 and 14, and further discloses the plate is attached directly to the outlet end by an attachment mechanism (“tie rods” FIGS.1,3,5 #30; Page 13, lines 9-18).
Regarding Claims 9 and 22, Howsam discloses the extrusion cutting assembly of Claims 8 and 21, and further discloses that the plate can be adjusted or removed by loosening or removing the one or more attachment mechanism that attaches the plate to the outlet end (Page 13, lines 9-18; See FIG.1 “secured using nuts #32).
Regarding Claims 11 and 24, Howsam discloses the extrusion cooling and cutting assembly of Claims 1 and 14, and further discloses the cutting portion of the plate includes dividers or blades wherein the dividers or blades may connect to a first and second side of the cutting portion (“cutting blades which traverse the orifice #54 and thereby subdivide its main extension into discrete radial lengths” Page 15, lines 6-11). 
Regarding Claims 13 and 26, Howsam discloses the extrusion cooling and cutting assembly of Claims 1 and 14, and further disclose a motor (“motor” FIG.6 #68) connected to the plate insert by a drive train (“wheel mounting block” FIG.5 #62 and “wheel” FIG.5 #64) to cause the plate to be individually rotated (Page 16, lines 1-5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7 and 18-20, are rejected under 35 U.S.C. 103 as being unpatentable over Howsam (WO0149474A1), as applied to claims 4 and 17 above, in view of Allen (WO2016022114A1 et. al).
Regarding Claims 5 and 18, Howsam discloses the cooling and cutting system of Claims 4 and 17, and further discloses the plate can be manually moved to a different working position or moved by a suitable motor drive system (Page 15, lines 28-30) to allow for rotation outside of the insert connection device, but fails to disclose rotation means via coupling sockets on the plate inserts that are accessible from outside the insert connection device via a rotational tool. Allen teaches an extruder apparatus with screw shafts (FIGS.9,11,16 #20 and #22; [0042]) comprising coupling sockets (“screw ends” [0041]) that are accessible outside the insert connection device (“barrel” FIG.16 #48) via a rotational tool (“wrench” [0044]) to enable rotation of the screw from outside the insert connection device. This type of socket rotation provides the benefit of still being able to rotate the screw shafts in the case the timing of the drive coupling (or drive motor and gear assembly) is off or fails [0044]. In addition, it is obvious in the art to utilize these types of wrenches or tools to manually adjust components depending on the desired end use of the apparatus without having to disassemble the entire apparatus. Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify the system of Howsam with the coupling sockets taught by Allen.  

Regarding Claims 6 and 19, Howsam discloses the cooling and cutting system of Claims 4 and 17, but fails to disclose an insertion gap in a first plate insert to allow access to another plate’s insert connect device via a rotational device. In a different embodiment, Allen teaches screw shafts (FIGS.9,11,16 #20 and #22; [0042]) with coupling sockets (“screw ends” [0041]) that are placed inside a barrel (“barrel” FIG.16 #48) which is placed inside an insert connection device (“working space” FIG.16 #50 of the “extruder” FIG.16 #12; [0041]). The barrel contains an insertion gap (opening, See FIG.16) at the top so that the screw shafts can be rotated via their coupling sockets while inside the insert connection device. It is obvious in the art to utilize these types of gaps in a first component to give access to a second if adjustment of the components is desired for the end use of the apparatus. Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify the system of Howsam with the insertion gap taught by Allen. 

Regarding Claims 7 and 20, Howsam discloses the cooling and cutting system of Claims 5 and 18, but fails to disclose an insertion gap in a first plate insert to allow access to another plate’s insert connect device via a rotational device. In a different embodiment, Allen teaches screw shafts (FIGS.9,11,16 #20 and #22; [0042]) with coupling sockets (“screw ends” [0041]) that are placed inside a barrel (“barrel” FIG.16 #48) which is placed inside an insert connection device (“working space” FIG.16 #50 of the “extruder” FIG.16 #12; [0041]). The barrel contains an insertion gap (opening, see FIG.16) at the top so that the screw shafts can be rotated via their coupling sockets while inside the insert connection device. It is obvious in the art to utilize these types of gaps in a first component to give access to a second if adjustment of the components is desired for the end use of the apparatus. Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify the system of Howsam with the insertion gap taught by Allen.

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Howsam (WO0149474A1) , as applied to claims 1 and 14 above, in view of Cong (CN106514983A; page references to attached English language machine translation).
Regarding Claims 10 and 23, modified Howsam discloses the cooling and cutting system of Claims 1 and 14 and further discloses the plate can be manually moved to a different working position or moved by a suitable motor drive system (Page 15, lines 28-30; “motorized drive train” comprising “mounting plate” FIG.5 #61, “wheel mounting block” FIG.5 #62, “wheel” FIG.5 #64 and “wheel track” FIG.5 #66 coupled to the plate; Page 15, lines 31-33 and Page 16, lines 1-5), but fails to teach the rotation or movement of the plate facilitated by handles. Cong teaches an extrusion die reinforcement device with a threaded barrel (FIG.1 #11) placed in an insert connection device (“mounting barrel” FIG.1 #10), wherein said threaded cylinder includes a rotary handle (FIG.1 #14) for facilitating the rotation of components of the device (Page 3, lines 42-43; Page 3, lines 50-58). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify the system of Howsam with the handle rotation means taught by Cong to facilitate rotation of system components such as the plate.  

Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Howsam (WO0149474A1) , as applied to claims 11 and 24, in view of Ortiz (US20120237648A1).
Regarding Claims 12 and 25, Howsam discloses the dividers or blades (“cutting blades” Page 15, lines 6-11) of the cooling and cutting system of Claims 11 and 24, but fails to disclose the dividers or blades are one or more of curved, linear, angular, round, circular, open circular, and straight. Ortiz teaches an apparatus for manufacturing texturized food products [0002] wherein the extrudate is fed into a cutting circle (FIG.3A #350) that comprises a blade assembly of straight blades [0051]. Ortiz also teaches there is a wide variety of the types of blades that can be used in the cutter based on preferences of the final extrudate texture [0077]. As taught by Ortiz, an arrangement of straight blades effectively shears or cuts the extrudate into pieces [0051]. Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to modify the system of Howsam with a straight blade as taught by Ortiz to effectively cut the extrudate into pieces; or have selected any of the wide variety of blade shapes taught by Ortiz depending on the preferences of the final extrudate texture.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner
should be directed to ANNA PERKINS whose telephone number is (571)272-4823. The examiner can
normally be reached Monday-Friday 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Susan Leong can be reached on 571-270-1487. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.

/A.J.P./Examiner, Art Unit 1754                                                                                                                                                                                                        



/LARRY W THROWER/Primary Examiner, Art Unit 1754